                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


CARL NATHANIEL MERKLE,                        §
                                              §
                        Plaintiff,            §
                                              §
v.                                            §       CIVIL NO. SA-19-CV-00640-XR
                                              §       CIVIL NO. SA-19-MC-740-XR
DAVID S. GRAGG, NATALIE FRIEND                §       CIVIL NO. SA-19-MC-790-XR
WILSON, LANGLEY AND BANACK,                   §       CIVIL NO. SA-19-CV-1214-XR
INCORPORATED, KEVIN F. SHEA,                  §
DENIS B STRATFORD, WILLIAM C.                 §
GARLINGTON, CAPITAL                           §
CROSSING SERVICING COMPANY,                   §
LLC, BRADLEY M. GORDON, JOEL                  §
W. REESE, REESE GORDON                        §
MARKETOS, LLP,                                §
                                              §
                        Defendants.           §


                                          ORDER

        Carl N. Merkle filed a voluntary petition under Chapter 11 in the Bankruptcy Court for

the Western District of Texas on January 4, 2016. The case was docketed as 16-50026 and

assigned to Bankruptcy Judge Craig Gargotta. The bankruptcy has spawned various appeals and

other filings by Merkle in this Court. In this Order, the Court considers the pending motions to

dismiss in civil action 19-CV-640-XR, as well as the motions to withdraw reference and other

pending motions in 19-MC-740 and 19-MC-790, and whether to refer 19-CV-1214 to the

Bankruptcy Court pursuant to the Standing Order of Referral for bankruptcy matters. This Order

shall be filed in all four actions.

                                         Background

        Because three of the four of the instant cases primarily involve matters previously

decided in other appeals, the Court must recount the history of Merkle’s bankruptcy case and

various appeals. In 2005, Carl Merkle and his then-wife Janie Markle entered into a loan (of
approximately $1,096,000) to purchase an apartment complex known as Northeast Village

Apartments (“the Property”). The Property was collateral subject to a Note and Deed of Trust

eventually held by Defendant Pilgrim REO, LLC (“Pilgrim”). At the relevant times, the loan was

serviced by Defendant Capital Crossing Servicing Company, LLC (“CCS”). Merkle and Janie

Merkle divorced in 2012, and Merkle agreed to pay Janie $202,500 for her interest in the

Property, secured by a lien on the Property.

          Merkle has admitted that he was in default of his loan obligations at various times.

Merkle failed to make repairs to certain units damaged by fire in 2014, and Pilgrim eventually

applied the insurance proceeds to the principal balance of Merkle’s loan. Merkle has disputed the

propriety of Pilgrim’s actions in so applying the insurance proceeds. In late 2015, CCS as loan

servicer sought to accelerate the mortgage loan and foreclose on the Property on behalf of

Pilgrim, and a foreclosure sale was set in January 2016. Merkle filed his bankruptcy petition on

January 4, 2016, staying the foreclosure. Pilgrim filed a proof of claim (Claim No. 6) in the

amount of $877,134.63 (later amended on November 4, 2016 as Claim No. 6-2 and again on

May 18, 2017 as Claim No. 6-3), and thus became a creditor in the bankruptcy proceeding.

Pilgrim is the largest creditor in the bankruptcy case, and is represented by David Gragg and

Nancy Friend Wilson of the law firm Langley & Banack.

          On August 2, 2016, Pilgrim sued Janie Merkle in Bexar County district court (Cause No.

2016CI13558), seeking the unpaid balance owed under the Note. Bradley Gordon and Joel Reese

with the law firm Reese Gordon Marketos, LLP represented Pilgrim and CCS in the state-court

action.

          Pilgrim filed a motion for relief from automatic stay on August 3, 2016. Merkle filed his

Chapter 11 plan on September 2, 2016. On November 15, 2016, Judge Gargotta ordered Merkle



                                                  2
and Pilgrim to mediate Pilgrim’s claim with Chief Bankruptcy Judge Ron King. Mediation was

unsuccessful.

        Merkle filed a First Amended Chapter 11 Plan on February 24, 2017. His First Amended

Chapter 11 Plan stated,

                The Loan was subsequently sold to a succession of multiple note owners,
        and apparently, eventually to the present owner, Pilgrim REO, LLC (“Pilgrim”).
        In the period of time from the acquisition date to today, the Loan had been paid
        down over $200,000 from an original loan balance of $1,096,000 and then
        Pilgrim claims the balance has increased to approximately $940,000 from
        Debtor’s default.

Bankr. Docket No. 98 at 2. The Summary of the Plan stated,

                The Debtor’s Plan is to sell the apartment complex within 12 months of
        the effective date. Until the apartment complex is sold Debtor shall pay principal
        and interest to Pilgrim at 6.5% interest at $6500 per month with all remaining
        principal and interest due and payable at closing or at the end of the 12 month
        period. At closing, the net proceeds of sale shall be distributed in the following
        order: 1) Property taxes on the apartment complex; 2) Pilgrim’s allowed claim; 3)
        Janie Merkle for her allowed secured claim. In the event a final unappealable
        order has not been rendered by the Court in regard to Debtor’s objections to
        Pilgrim’s claims and any counter claims (the “Disputes”), then Pilgrim shall be
        paid $940,000 at the closing of the property subject to amendment by a final
        unappealable order.

Id. at 6. It further stated,

               Debtor and Pilgrim shall litigate their dispute in the bankruptcy court.
        Debtor is in the process of preparing objections to Pilgrim’s claims and an
        adversary against Pilgrim and its loan servicer Capital Crossing. Debtor shall
        allow Pilgrim to receive $940,000, on their claim subject to this amount being
        amended by a final order from the Court.
               Debtor shall file objections to the claims of Pilgrim and any related claims
        or offsets within 60 days of the effective date. These claims shall not affect
        confirmation of Debtor’s plan.

Id. at 13.

        Judge Gargotta conditionally approved Merkle’s disclosure statement and set a

confirmation hearing for March 28, 2017. Merkle filed objections and a counterclaim to Pilgrim



                                                3
and CCS’s Claim on March 17, 2017. Bankr. Docket No. 111. Merkle complained that the

Amended Claim had increased in amount “without showing any additional evidence” and that

the claim was “fraudulent” and should be denied or alternatively reduced “to the proper amount.”

Merkle’s Objections further asserted that “the Creditors” (Pilgrim/CCS) breached the Deed of

Trust by misapplying the insurance proceeds from the fire by applying the entire balance to

principal and interest without first applying funds to outstanding payments and property taxes to

bring the loan current. Merkle asserted other objections to the claim, argued that the Creditors

did not give proper notice before attempting to accelerate the Note, and would have had no basis

for foreclosure if they had properly applied the insurance proceeds.

       Merkle also asserted counterclaims based on the alleged breach of the Deed of Trust and

unreasonable debt collection under Texas common law. Merkle further pled “that Pilgrim REO,

LLC is liable for all the actions of its agent servicer Capital Crossing Servicing Company, LLC

through respondeat superior.” Merkle filed amended objections to Claim No. 6 on March 27,

2017. Bankr. Docket No. 119. He asserted an additional counterclaim for wrongful acceleration

of the note.

       Pilgrim filed an objection to confirmation of plan and disclosure statement on March 21,

2017. Bankr. Docket No. 113. Pilgrim asserted that the balance due on the Note lien as of March

17, 2017 was approximately $943,000. Pilgrim argued that it properly applied the insurance

proceeds to the outstanding principal. Pilgrim further objected that the plan was not fair and

equitable as to Pilgrim, was not feasible, did not meet the best interests of the creditors, and was

not proposed in good faith.

       Judge Gargotta held a hearing on March 28, 2017 and confirmed the Chapter 11 Plan and

approved the disclosures and mooted Pilgrim’s motion for relief from the automatic stay. An



                                                 4
order confirming the First Amended Plan of Reorganization was issued April 5, 2017. Bankr.

Docket no. 128. The treatment of Pilgrim’s claim was as follows:

                The Class 2 claim consists of the impaired secured claim(s) of Pilgrim
        REO, LLC (“Pilgrim”) in the claimed amount of approximately $940,000. The
        debt to Pilgrim is secured by a prepetition lien over Debtor’s Apartment Complex
        as set forth in the loan documents. Pilgrim shall (a) retain its liens on the
        Apartment Complex to the extent of its allowed claim, and it will receive cash
        payments totaling at least the amount of such claims with such payments being
        made at $6,500.00 per month at 6.5% interest until the Apartment Complex is
        sold with the remaining allowed claim paid at closing of the Apartment Complex
        subject to below. The first payment is due April 3, 2017, with remaining
        payments being due on or before the first of each month. Upon a Court-approved
        sale of the property Pilgrim’s allowed claim shall attach to the proceeds of any
        sale.
                The Pilgrim claim is disputed and Debtor shall file a claim objection and
        any related claims in accordance with an agreed scheduling order.
                The Debtor shall pay Pilgrim’s allowed claim no later than November 1,
        2017, or when the Apartment Complex is sold, whichever occurs first, unless this
        deadline is extended for cause. . . .
                Upon sale of the Apartment Complex, the net proceeds of sale shall be
        distributed in the following order: 1) property taxes on the apartment complex; 2)
        Pilgrim’s allowed claim; 3) Janie Merkle’s allowed secured claim. In the event a
        final but subject to appeal order regarding disputes between Debtor and Pilgrim
        (the “Disputes”) has been rendered at the time the Apartment Complex is sold or
        November 1,2017 (unless extended for cause), then Debtor shall pay the amount
        ordered subject to amendment by any appeal. In the event no order has been
        rendered by the Court in regard to the Disputes at the time the Apartment
        Complex is sold or November 1, 2017 (unless extended for cause), whichever
        occurs first, then Pilgrim shall be paid $940,000, subject to any final unappealable
        order on the Disputes.

               … Nothing herein or in the confirmed plan shall be construed to waive
        any claims or rights related to the Disputes by Debtor, Pilgrim REO or Capital
        Crossing.

The confirmation order further stated, “The Pilgrim claim is disputed and Debtor shall file a

claim objection and any related claims in accordance with an agreed scheduling order.” The

Bankruptcy Court retained jurisdiction until the Plan was fully consummated and/or a final

decree was entered and scheduled a hearing on Merkle’s objections to Claim No. 6 for June 8,

2017.

                                                 5
       On April 18, 2017, Merkle’s bankruptcy counsel Ron Smeberg was permitted to

withdraw, and the Bankruptcy Court denied Merkle’s request to continue the June 8 hearing date.

Bankr. Docket nos. 141, 142. On April 19, 2017, Pilgrim filed a motion to invoke adversary

procedures as to Merkle’s claim objections and counterclaims, asking Judge Gargotta to approve

invocation of adversary procedures and enter a scheduling order, as had been agreed at the

confirmation hearing before Merkle’s counsel withdrew. Bankr. Docket no. 143.

       On April 20, new counsel Ricardo Guerra entered an appearance on Merkle’s behalf.

Bankr. Docket no. 147. Merkle, though counsel, filed a response to Pilgrim’s motion to invoke

adversary procedures, in which he agreed that “[t]he Parties agreed to have objections and

counterclaims resolved through the claim objection process and that Debtor would not file an

adversary for resolution of these matters against Pilgrim or Capital Crossing.” Bankr. Docket no.

148. However, he argued that the proposed timeframe was unreasonable. On April 21, Judge

Gargotta held a hearing and granted the motion to invoke adversary procedures, but also reset the

claim objection hearing from June 8 to June 20, 2017.

       On May 4, through his new counsel, Merkle filed another Amended Objection to Claim

No. 6 with counterclaims for breach of contract (improper notice of foreclosure and incorrect

application of insurance funds) and common law unreasonable debt collection. Bankr. Docket

no. 159. On May 18, 2017, Pilgrim and CCS responded to the amended objection. Bankr. Docket

no. 163. Pilgrim and CCS also filed a motion to dismiss Merkle’s Counterclaims under Rule

12(b)(6). Bankr. Docket no. 164.

       Around the same time, Merkle intervened in the state-court lawsuit filed by Pilgrim

against Janie Merkle (2016CI13558), asserting claims against Pilgrim and CCS for breach of the

Deed of Trust, improper foreclosure, and unreasonable debt collection under common law.



                                               6
Merkle’s claims were virtually identical to his counterclaims asserted in his bankruptcy case

claim objection and counterclaims. Adv. Docket no. 3. Pilgrim removed the case to the

Bankruptcy Court, asserting that Merkle’s Plea in Intervention asserted the same claims raised in

his claim objections and were therefore inextricably intertwined with the claims resolution

process in the bankruptcy case. On May 30, the removed case became adversary proceeding 17-

05041 in connection with Merkle’s bankruptcy case. Bankr. Docket no. 175. On June 5, Pilgrim

moved to dismiss Merkel’s Plea in Intervention for failure to state a claim.

          On June 14, Judge Gargotta granted Merkle’s motion to sell the Property. The sale of the

Property closed in June 2017, and the property sold for $1.325 million. Judge Gargotta’s Order

stated,

                  9. Application of Sale Proceeds. . . . The Debtor (or the Escrow Agent
          acting on behalf of the Debtor) shall pay to Capital Crossing Servicing Company,
          LLC and/or Pilgrim REO, LLC the stated lien claim payoff total of $967,678.68,
          being the combined payoff as of May 31, 2017 and for everyday thereafter, an
          additional sum per day of $142.73 representing per diem interest. The Debtor (or
          the Escrow Agent acting on behalf of the Debtor) shall pay to The Smeberg Law
          Firm the stated Administrative Expenses of $15,000.00. The Escrow Agent shall
          retain funds payable to Janie Merkle or submit them to the Court Registry for the
          stated lien claim payoff total of $184,143.42 pending the determination of
          Debtor’s Objection to Proof of Claim hearing scheduled for June 20, 2017.
                  10. This Order does not confirm or validate the amount of Capital
          Crossing Servicing Company, LLC and/or Pilgrim REO, LLC’s stated lien claim.
          All other funds received resulting from the sale; net of the costs of sale as
          provided in the Contract, shall be held by the Escrow Agent or submitted to the
          Court Registry until further order of this Court. Nothing in this Order shall be
          construed to indicate Court approval of the amount paid to Capital Crossing
          Servicing Company, LLC and/or Pilgrim REO, LLC.

Bankr. Docket no. 196. Thus, at closing, approximately $968,000 of the sale proceeds was paid

to Pilgrim, and $161,000 was held in escrow. In addition to contesting the validity of the entire

claim based on alleged failure of proof, Merkle now contends that the $968,000 was an

overpayment of approximately $156,000 based on his own accounting, which disputes the



                                                 7
manner in which Pilgrim applied the insurance proceeds. Merkle also contends that Pilgrim/CCS

and the various lawyers are engaged in an illegal scheme to steal the remaining $161,000 held in

escrow.

       On June 16, Pilgrim and CCS filed a reply in support of the motion to dismiss Merkle’s

counterclaims. Bankr. Docket no. 202. They also filed a motion for approval of default interest,

costs, expenses, and attorney fees under 11 U.S.C. § 506 (referred to as the attorney fee motion).

Bankr. Docket no. 203. Therein, Pilgrim and CCS noted that Claim No. 6 asserted a secured

claim in the amount of $964,253.16, which represented the payoff amount calculated as of May

31, 2017, but that interest and other fees continued to accrue. In the motion, Pilgrim sought

approval of post-petition interest and reasonable fees, costs, and charges provided for under the

loan documents under § 506(b). Merkle filed his response in opposition on June 19. Bankr.

Docket no. 210. The Bankruptcy Court set the motion for an expedited hearing on June 20 along

with the Claims Objection matters. On June 20, Merkle withdrew his counterclaim for common

law unreasonable debt collection. The Bankruptcy Court heard arguments on the attorney fee

motion and the Claim Objection issues (including the motion to dismiss counterclaims) on June

20 and 21, 2017. Merkle has referred to this hearing as a “sham” and as a “kangaroo court.”

       Judge Gargotta entered an order granting the motion to dismiss Merkle’s counterclaims

on July 14, 2017. Bankr. Docket no. 214. Judge Gargotta held that the notice of default was

proper under the Deed of Trust and, as such, the debt was properly accelerated and Merkle owed

the entire balance due when the property was posted for foreclosure. Judge Gargotta further

found that Pilgrim/CCS did not waive their rights under the Loan Documents to require the full

amount of the debt be paid, and that Merkle’s assertion that, had Pilgrim/CCS applied the

insurance proceeds to the past due balance, he would have been current on the Note, was



                                                8
incorrect because the Note was properly accelerated, such that the application of the insurance

proceeds to the delinquency under the Note would not have cured the balance due under the

Note. Merkle appealed this order to district court, and it was docketed as 5:17-cv-713.

       On August 7, Judge Gargotta entered an order denying in part and granting in part the

Claim Objection, allowing much of Pilgrim’s Claim No. 6, as amended. Bankr. Docket no. 224.

Therein, Judge Gargotta reaffirmed his prior findings that the Note was properly accelerated, and

rejected Merkle’s claims for wrongful foreclosure, lost opportunity costs, and fees and costs

associated with the bankruptcy filing. Judge Gargotta noted that Merkle calculated the value of

Pilgrim’s claim at $818,298.88 as of June 17, 2017 rather than the $964,253.16 asserted by

Pilgrim/CCS. However, Judge Gargotta found that Pilgrim/CCS provided sufficient

documentation to support the claim, that the Note provided for default interest and late fees and

that their calculation of accrued interest and late fees was correct, and that post-petition interest

should be allowed. Judge Gargotta disallowed the claims for environmental fees and valuation

fees for insufficient proof. He did not allow any “sweat equity” credits to Merkle for work

allegedly performed on the burned units. Merkle appealed this order, and it became 5:17-cv-801.

And on August 15, 2017, Judge Gargotta entered an order granting the motion to approve

interest, costs, expenses, and attorney’s fees to Pilgrim and CCS (the attorney fee motion) in the

amount of $142,764.41. Bankr. Docket no. 232. Merkle appealed, and it was docketed as 5:17-

cv-802.

       On September 27, 2017, after a hearing, Judge Gargotta granted the motion to dismiss

Merkle’s Plea in Intervention in the removed state-court adversary proceeding, dismissing

Merkle’s claims “for breach of contract based on improper notice of foreclosure and incorrect

application of the insurance funds” and his cause of action “for unreasonable debt collection”



                                                 9
with prejudice pursuant to Rule 12(b)(6). Adv. 17-05041 Docket no. 23. Judge Gargotta then

remanded the claims by Pilgrim against Janie Merkle to state court. Adv. 17-05041 Docket no.

24. Merkle appealed the dismissal, and that appeal was docketed as 5:17-cv-1026.1

         A docket notation in the Bankruptcy case dated October 12, 2017 indicates that Merkle’s

counsel had withdrawn, and Merkle began proceeding pro se.

         Janie Merkle filed a motion in the bankruptcy case to have the excess sale proceeds being

held in escrow distributed. Pilgrim and CCS objected to payment of any proceeds from the sale

to Janie Merkle until the amount of their claim was finally determined and paid in full because

Pilgrim was the superior creditor. Judge Gargotta denied the motion on October 24, 2017. Bankr.

Docket no. 261. Merkle appealed, and that was docketed as 5:17-cv-1138. On October 24, 2017,

the five appeals were consolidated before Judge Ezra, with 17-cv-713 as lead case.

         On February 8, 2018, the Trustee filed a motion to dismiss, stating that Merkle was not

complying with his obligations under the confirmation plan, including failing to file reports and

pay quarterly fees to the Trustee. Bankr. Docket no. 275. Pilgrim and CCS (represented by

Langley and Banack) filed a response to the motion. Bankr. Docket no. 284. On March 2, Merkle

filed a “Motion to Strike Langley and Banack’s Response” “as an attempted fraud upon the

court.” Bankr. Docket no. 288. Therein, Merkle argued that CCS is a criminal organization that

has stolen over $300,000 from him and harmed him through a combination of theft and fraud,

that Pilgrim’s loan was completely paid off on June 16, 2017 and it was no longer a legitimate

1  On remand, Pilgrim non-suited without prejudice its remaining claims against Janie Merkle on October 13, 2017.
On October 20, 2017, Merkle attempted to reinstate the case and to remove the state-court case again to federal
district court, arguing that Pilgrim’s non-suit was improper and deceptive to protect CCS from the tort litigation and
Merkle had appealed the dismissal of his Plea in Intervention. Merkle also stated that he was entitled to a jury trial
on “Capital Crossing’s tort of unreasonable debt collection as already plead through the Petition in Intervention
previously filed in this state court case” which was not heard in the Bankruptcy Court, which “addressed only the
contractual claims plead in the Petition in Intervention.” The removed state-court case was assigned docket no 5:17-
CV-1063 and assigned to Judge Biery. Judge Biery found that the state-court case had already been extinguished
before removal, and thus there was no case or controversy that could be removed. He dismissed the case for lack of
jurisdiction on July 16, 2018.

                                                         10
creditor and had filed a deceptive response “trying to present to this court the false idea that

Pilgrim still has an outstanding claim that is senior to Janie Merkle’s claim.” Merkle asserted that

Langley and Banack had taken “a false and deceptive position that Pilgrim’s note has not been

paid off” and that the response was deceptive and fraudulent because it referred to CCS and

Pilgrim together as “Noteholder” to fraudulently give CCS standing in the bankruptcy case.

       On April 3, the Trustee withdrew its motion to dismiss, noting that Merkle had filed the

delinquent reports and made the required payments. Bankr. Docket no. 295. In response, Judge

Gargotta mooted Merkle’s motion to strike Langley and Banack’s response, as well as a “motion

to expand the topics of discussion” at the hearing set for the motion to dismiss, in which Merkle

stated that he intended to bring up the issues of fraud and fraud upon the court that had

“permeated his case.” Bankr. Docket no. 296, 297, 298.

       On April 30, 2018, Merkle filed in the Bankruptcy Court a “Motion to (A) Start Exposing

the Sham Record In Merkle’s Bankruptcy, (B) Requesting This Court To View Anything issued

by Langley and Banack, Incorporated as Attorneys For Either Capital Crossing Servicing

Company, LLC or Pilgrim Reo, LLC Very Skeptically and (C) Requesting A Hearing For

Merkle to Express His Grievances To The Court, A Constitutional Right.” Bankr. Docket no.

304. On May 8, 2018, he filed a Motion to Supplement the Record to Start Showing that

Bankruptcy Fraud was Committed by Kevin Shea of Capital Crossing. Bankr. Docket no. 305.

On May 31, Merkle filed a “Motion To: A) Comment on the Frauds In Dkt 306 and Dkt 307

[responses to his prior motions], and B) Point Out That Merkle Is Actually A Creditor To Capital

Crossing Servicing Company, LLC and Pilgrim REO, LLC Since Merkle Overpaid Pilgrim

$156,124.79 on His Loan on June 16, 2017, Before The Kangaroo Court Trial of June 20 and 21,

2017 was Held; C) That Any Document Referring To Merkle As A Debtor to Capital Crossing or



                                                11
Pilgrim in the Present Tense Is A Fraud, Since, They Are Debtors To Merkle Because of the

Frauds Committed by Capital Crossing, Kevin Shea and Langley and Banack, Inc. Attorneys

David Gragg and Natalie Wilson and D) Any Orders Issued By Judge Gargotta Arising From

The Bankruptcy Court After September 26, 2017 are Likely Illegal Due To His Bias Against

Merkle.” Bankr. Docket no. 311.

       On June 8, 2018, the Bankruptcy Court issued an Omnibus Order denying Merkle’s

motions. Bankr. Docket no. 313. Therein, Judge Gargotta noted that Merkle’s language in many

of his filings was improper and his conduct, including threatening legal action against Judge

Gargotta, was potentially sanctionable. He further wrote,

               Debtor has had his opportunity to be heard and now it is for the District
       Court to adjudicate his appeals. The record is closed and Debtor was previously
       afforded the opportunity to present his evidence and arguments to the Court.
       Issues that Debtor believed should have been raised and were not are waived.
       Jones v. Birdsong, 679 F.2d 24, 25 (5th Cir. 1982). Further, Debtor’s appeals have
       divested this Court of jurisdiction to any arguments related to fraud or matters
       pending in District Court. In re Transtexas Gas. Corp., 303 F.3d 571, 578-79 (5th
       Cir. 2002)(citing Griggs v. Provident Consumer Co., 459 U.S. 56, 58 (1982)). As
       such, no matter how Debtor couches his claims for relief in his Motions, the
       claims are simply an attempt to attack the same Orders Debtor has on appeal.
               The Court will by separate order limit Debtor’s ability to file vexatious
       pleadings with the Court that drain judicial resources and seek relief on matters
       outside this Court’s jurisdiction in this case.

       Judge Gargotta also issued a sua sponte order warning Merkle that future filings relating

to his appeals in 5:17-cv-713 then pending before Judge Ezra would be stricken. Merkle

appealed the Omnibus Order and sua sponte order, and the appeals were docketed as 5:18-cv-

588. Merkle filed various motions in that appeal, including a motion to permanently transfer

Merkle’s bankruptcy case (16-50026) to 5:18-cv-588, filed February 21, 2019 (5:18-CV-588-

DAE Docket no. 27), and a “Motion to Inform the Court that Pilgrim REO, LLC Received




                                               12
Stolen/Embezzled Property and Langley and Banack, Incorporated Attorneys Concealed that

Crime.”

       On April 8, 2019, Judge Ezra denied Merkle’s motion to permanently transfer his

bankruptcy case into the pending appeal. 5:18-CV-588-DAE Docket no. 31. Judge Ezra noted

that Merkle wanted to transfer his bankruptcy case to the district court and to bring new claims,

and that Merkle argued that Judge Gargotta was biased against him. Merkle cited no legal

authority in support of such a transfer, but Judge Ezra noted that “the most generous reading of

Merkle’s motion is that it is a motion to withdraw the reference, which would remove the

underlying bankruptcy proceeding to the District Court.” Docket no. 31 at 2. Judge Ezra denied

the motion as untimely as well as on the merits, noting that the bankruptcy plan was confirmed in

March 2017, that the contested claims objection issues were on appeal, and that insofar as

Merkle was concerned with the $161,000 in escrow, the Bankruptcy Court would be required to

approve distribution of those funds in accordance with the terms of the confirmed plan as a core

matter under 28 U.S.C. § 157(b)(2)(A). Judge Ezra further rejected Merkle’s assertion that

mandatory withdrawal of the reference was required because his allegations of fraud were not

“personal injury” claims requiring mandatory withdrawal under 28 U.S.C. § 157(b)(5). Judge

Ezra denied without prejudice Appellee’s request for attorney’s fees based on the frivolousness

of the motion, but permitted them to file a formal motion for attorney’s fees. On April 22, 2019,

Pilgrim and CCS filed their motion for attorney’s fees for fees incurred in responding to

Merkle’s motion to transfer the bankruptcy case. 5:18-CV-588-DAE Docket no. 32. Appellees

asked for $2,340 in attorneys’ fees as set forth in the Affidavit of Natalie F. Wilson. Judge Ezra

referred the motion to Magistrate Judge Richard Farrer.




                                               13
       On May 2, 2019, Merkle filed in the Bankruptcy Case a “Motion To Notify This Court of

Two Recent Filings: One In US District Court Case 5:18-CV-00588 And One In State Court

Case 2016CI13558. And Because of That Judge Gargotta and Judge King Are Both Conflicted

Out Of Carl Merkle’s Case Going Forward.” Bankr. Docket no. 332. The Bankruptcy Court

scheduled the motion for a hearing on June 5, 2019. Merkle filed a similar Advisory in the 18-

CV-588-DAE appeal, contending that Claim No. 6-3 would be heard in the state-court case

based on his “Motion to Start Up Litigation” filed in the state-court case. Merkle also demanded

a jury trial on the issue of the $2,340 attorney fee motion, “plus all of the attorney fees during the

appeals process, plus all of the attorney fees during the entirety of Merkle’s case (which is

extortion and funded barratry),” which are issues tied up with the disposition of the remaining

$161,000 in escrow. 5:18-CV-588-DAE Docket no. 35. Merkle also filed a motion demanding a

jury trial on the issues raised in his motion to transfer the bankruptcy case and the attorney fee

motion, as well as all of the issues in the bankruptcy case in his appeals. 5:18-CV-588-DAE

Docket no. 36.

       On May 28, 2019, Pilgrim removed the state-court case against Janie Merkle for a second

time based on Merkle’s attempts to revive his claims there, and the removed case became

Adversary Proceeding 19-05028 in the Bankruptcy Court. As noted above, supra fn. 1, after

Judge Gargotta dismissed Merkle’s Plea in Intervention and remanded the remaining claims by

Pilgrim against Janie Merkle, Pilgrim non-suited its claims against Janie on October 13, 2017,

leaving no live claims. Merkle attempted to remove the state-court case again on October 20,

2017, and the removed case was assigned to Judge Biery, who dismissed the case for lack of

jurisdiction because there was no case or controversy given the nonsuit. SA-17-CV-1063-FB.

Nevertheless, Merkle continued to file “advisories” in the state-court case and sought to re-open



                                                 14
the case and seek a jury trial on the proper amount of Pilgrim’s claim, an issue within the sole

jurisdiction of the Bankruptcy Court. As noted, Merkle appealed the dismissal of his Plea in

Intervention by Judge Gargotta to the district court in SA-17-CV-1026, and as will be discussed,

Judge Ezra later affirmed the dismissal of Merkle’s Plea in Intervention. SA-17-CV-713 Docket

no. 110 at 36. Thus, despite Merkle’s assertions to the contrary, at this time, no live claims

remain in the state-court action (2016CI13558, now Adversary Proceeding 19-05028). Pilgrim

has removed based on Merkle’s attempts to continue litigating his dismissed claims.

       On June 5, Judge Gargotta heard Merkle’s motion to notify the Court of two recent

filings (in 5:18-cv-588 and in the state court case 2016CI13558), which argued that both Judge

Gargotta and Judge King were “conflicted out of” Merkle’s case going forward. Bankr.

Transcript at 19-CV-640 Docket no. 9-4; Bankr. Docket no. 342. Judge Gargotta treated the

motion as a motion to recuse, and denied the motion. Judge Gargotta viewed the motion as

untimely because it was filed “at least 20 months after [Merkle] ascertained the alleged

impartiality.” In addition, Judge Gargotta noted that Merkle essentially was seeking his recusal

so that he could have a second bite at the apple on matters that were pending appeal before Judge

Ezra. Judge Gargotta further denied any bias against Merkle or in favor of counsel Gragg and

Wilson. And Judge Gargotta rejected Merkle’s argument that he was “duped” by a conspiracy,

finding no actions as a result of an extrajudicial source but rather Merkle’s own disagreement

with Judge Gargotta’s rulings. Judge Gargotta also noted that there was no evidence to support

any of the allegations of wrongdoing against the attorneys or the parties, and that Merkle was

represented by counsel during the events of which he complained.

       Shortly thereafter, on June 10, 2019, and while his various appeals were still pending,

Merkle filed 19-cv-640 as a civil action, alleging that, during his appeals, he discovered “tortious



                                                15
fraud and crime committed by Defendants,” specifically “accounting embezzlement” to steal

from Merkle’s bankruptcy estate. Plaintiff sues (1) David Gragg and Natalie Friend Wilson,

attorneys with the firm Langley & Banack, and the law firm of Langley & Banack, (2) Kevin

Shea, William Garlington, and Denis Stratford with CCS, and CCS, and (3) Bradley Gordon and

Joel Reese of the firm Reese Gordon Marketos LLP, and the law firm of Reese Gordon

Marketos, asserting various claims and contending that these defendants “duped” the bankruptcy

court and defrauded his bankruptcy estate.

       Specifically, Merkle alleges that the various Defendants knowingly stole $317,000 from

his bankruptcy estate in two transactions -- $156,000 on June 16, 2017 (the alleged overpayment

upon sale of the Property based on Merkle’s accounting and preferred application of the

insurance proceeds) and $161,000 on September 26, 2017 (the amount held in escrow, which

Merkle contends should be subject to a jury trial). Merkle labels this as “Shea’s Scam,” referring

to Kevin Shea of CCS. Merkle contends that Shea submitted a fraudulent escrow demand on or

about May 18, 2017, which “deceptively became proof of claim 6-3” in the bankruptcy case. He

contends that the $161,000 on the escrow statement is an amount Merkle “desires to have a jury

decide on how to allocate in a retrial of Merkle’s ‘claims objection’ lawsuit in BK adversary case

19-05028.” Merkle contends that he is entitled to a jury trial to decide on the $161,000 rather

than Judge Gargotta. Merkle further wants the L&B fees to be “litigated in a retrial of the claims

objection lawsuit.” Merkle contends that the fees were not legitimate fees incurred in an attempt

to collect a legitimate debt, and that L&B’s involvement in the appeals has been “frivolous and

harassing” and “funded barratry” in violation of the Penal Code and disciplinary rules.

       Merkle further contends that the L&B Defendants enabled Shea’s Scam and received

$228,000 of the stolen money, which Merkle refers to as Gragg’s scam, referring to attorney



                                               16
David Gragg of Langley & Banack. Merkle contends that Gragg has submitted two fraudulent

affidavits of the necessity and reasonableness of attorney fees in Merkle’s cases. The first one

submitted in the bankruptcy court “to get the $161,000 under court control” and the second one

“submitted to the US District Court in case 18-588” for $2,340 in connection with Merkle’s

motion to change venue of his bankruptcy case to district court (Merkle’s first attempt to

withdraw the reference of his bankruptcy case). Merkle disputes that his motion was frivolous

and “believes the $2,340 attorney fee request should actually be heard in the state court case

2016-ci-13558 (adversary 19-05028) as ‘misdemeanor theft and funded barratry’ along with

claim 6-3.” Merkle contends that Claim 6-3 is a state-court matter and should be heard in the

state-court case (via his tort claims). Merkle asserts that “Gragg’s scam” is an effort to get the

$161,000 at the conclusion of the appeals process, based on deception and a sham record.

       Merkle also asserts Shea committed perjury in the hearing before Judge Gargotta on June

21, 2017. Merkle contends that the June 20 and 21, 2017 claims objection trial was a sham and a

“kangaroo court” and really “a secret trial.” He asserts that “[a]ll of Shea’s signed proof of

claims are fraudulent and completely unsupported for an objected to claim.” Merkle also refers

to the “1129 Plot” as a plot to steal the $161,000 from the escrow account and that has “fueled

Defendants’ frivolous and vexatious participation in the appeals process” and misleading

briefing, which Merkle contends duped Judge Ezra.

       On June 13, 2019, Judge Ezra denied Merkle’s motion for jury trial filed in the 5:18-CV-

588-DAE appeal, which sought a jury trial on the requested $2,340 in attorneys’ fees incurred by

Appellees in responding to the motion to transfer the bankruptcy case, as well as all attorney’s

fees incurred and the issues on appeal. Judge Ezra noted that Merkle does not have a right to jury

trial on the attorneys’ fees issue or issues on appeal. 5:18-CV-588-DAE Docket no. 41.



                                               17
       On June 17, Merkle filed a motion to withdraw the bankruptcy reference in the Adversary

Proceeding 19-05028. Docket no. 4. This motion was docketed as 19-mc-740. Judge Gargotta

abated the removed state-court adversary proceeding pending resolution of Merkle’s filings in

this Court. Adv. 19-05028 Docket no. 5. On July 8, Merkle filed another motion to withdraw the

bankruptcy reference for his bankruptcy case 16-50026, which was docketed as 19-mc-790.

Those have been assigned to the Undersigned Judge.

       Judge Ezra decided the five consolidated appeals in SA-17-CV-713-DAE (lead case) and

the two appeals in 5:18-cv-588 on August 7, 2019. In 17-cv-713, Judge Ezra affirmed in each of

the consolidated appeals except 17-cv-1138 (appeal of the denial of Janie Merkle’s motion to

compel distribution), which he dismissed for lack of subject matter jurisdiction because it was

not a final, appealable order. In 18-cv-588, Judge Ezra dismissed the appeal for lack of subject

matter jurisdiction because the orders (the omnibus order and the sua sponte order) were not

final, appealable orders, but held in the alternative that the Bankruptcy Court’s conclusion that it

lacked jurisdiction over Merkle’s motions was correct because they were collateral attacks on

Judge Gargotta’s orders that were on appeal. Merkle did not appeal any of Judge Ezra’s

judgments on appeal.

       On September 16, Magistrate Judge Farrer issued a Report and Recommendation in 18-

cv-588 on Pilgrim and CCS’s motion for attorney’s fees incurred in responding to Merkle’s

motion to transfer his bankruptcy case, and recommended denying the motion without prejudice.

5:18-cv-588-DAE (docket no. 43). By their motion, Pilgrim and CCS sought $2,340 in fees

pursuant to the Court’s inherent authority to prevent abusive litigation practices and also

pursuant to Federal Rule of Bankruptcy Procedure 8020(b). Judge Farrer concluded that the

conduct at issue did not rise to the required level to support an attorney’s fee sanction because,



                                                18
“[v]iewed through the required lens of ‘restraint and discretion,’ this type of behavior by pro se

litigant Merkle—although frustrating and costly—is alone here not enough to mandate an award

of sanctions, unless and until it continues beyond a clear warning from the Court like the one

included in this order.” Id. Judge Farrer warned Merkle that “instituting further frivolous or

vexatious appeals, or engaging in frivolous or vexations motions practice, in any case in this

Court will subject him to sanctions. Likewise, he is further warned that engaging in ad hominem

attacks against opposing parties or their counsel will have similar consequences, as will failing to

comply with the local rules or the governing rules of civil procedure. The possible consequences

include but are not limited to monetary sanctions and the issuance of a pre-filing injunction.” Id.

       This warning was based on Merkle’s filing of the motion to transfer as well as the fact

that Merkle frequently engaged in inappropriate attacks on other parties and counsel, as well as

the judges hearing his cases, and that Merkle had filed questionable motions (specifically his

motion to declare all of his bankruptcy and appeals cases as crime scenes filed in 5:19-mc-790).

Merkle then filed a response, in which he referred to various attorneys as “members of a

‘criminal street gang’ engaged in unlawful debt collection” and asserted that Judges Gargotta,

King, Ezra, and Farrer had been duped. 5:19-cv-588-DAE (docket no. 46). On October 3, 2019,

Judge Ezra adopted the Report and Recommendation, including Judge Farrer’s warning that

future inappropriate conduct could result in monetary sanctions or imposition of a pre-filing

injunction. Id. (docket no. 47).

       On October 10, Merkle filed a “Notice of Removal and Mandatory Withdrawal of the

Reference” removing a case styled Carl Merkle v. James Thompson from state court. Merkle

purported to file the removal “in the Bankruptcy Case which is presently case 5:19-MC-790-

XR,” but it was filed as a separate civil action, 19-CV-1214. In that case, Plaintiff filed a



                                                19
personal injury premises liability claim against James Thompson on August 14, 2017 based on a

slip-and-fall injury Plaintiff sustained on August 13, 2015 on shopping premises owned by

Thompson. Merkle asserts that the claim is owned by his bankruptcy estate.2

                                                       Analysis

         On July 9, David Gragg, Natalie Wilson, and Langley & Banack (the “L&B Defendants”)

filed a motion to dismiss pursuant to Rules 12(b)(1) and 12(b)(6) in 19-cv-640. On July 23,

Bradley Gordon, Joel Reese, and Reese Gordon Marketos (the “RGM Defendants”) filed a

motion to dismiss pursuant to Rules 12(b)(1) and 12(b)(6). And on July 30, Defendants CCS,

William Garlington, Kevin Shea, and Denis Stratford (the “CCS Defendants”) filed a motion to

dismiss under Rule 12(b)(6) and 12(b)(1). These motions are now fully briefed and are ripe for

disposition.

         There are also motions pending in 19-mc-740 in addition to the motion to withdraw the

reference. Merkle has filed a Motion for Disclosure Disclosing Entire State Case Docket (docket

no. 6), a Motion to Notify the Court that David Gragg on Behalf of Pilgrim REO, LLC Filed An

Abusive $940,000 Reaffirmation of Debt and that Attorneys Natalie Wilson, Bradley Gordon,

and Joel Reese as Members of a Criminal Street Gang also Filed Abusive Reaffirmations of Debt

(docket no. 10), and a Motion Requesting New Claims Objection Trial, A Retrial by Jury (docket

no. 11). In 19-mc-790, Merkle has filed a Motion to Declare all of Merkle’s Bankruptcy and

Appeals Cases as Crime Scenes (docket no. 9), and Motion to Notify the Court that David Gragg

on Behalf of Pilgrim REO, LLC Filed An Abusive $940,000 Reaffirmation of Debt and that

Attorneys Natalie Wilson, Bradley Gordon, and Joel Reese as Members of a Criminal Street

2  This claim was not listed on his initial Chapter 11 petition schedules (see Bankr. Docket no. 1 item 33 “Claims
against third parties, whether or not you have filed a lawsuit or made a demand for payment.” Answer “No”). In his
First Amended Plan of Reorganization filed February 24, 2017, Merkle wrote “Debtor suffered a personal injury in
2015. No litigation has been instituted as a result of that injury but Debtor reserves the right to litigate that issue in
the future.”

                                                           20
Gang also Filed Abusive Reaffirmations of Debt (docket no. 14), and a Motion Requesting New

Claims Objection Trial, a Retrial by Jury (docket no. 15). These motions are all ripe for

disposition.

       Merkle’s actions in 19-CV-640, 19-MC-740, and 19-MC-790 each primarily seek to

relitigate issues that have already been decided against Merkle, either in the bankruptcy court

and affirmed on appeal by Judge Ezra in 17-CV-713, or by Judge Ezra in 18-CV-588. Merkle

complains about an illegal attempted foreclosure, insufficient proof of claim, misappropriation of

the insurance proceeds from the fire, his supposed overpayment on Claim 6 (as amended) by

$156,000 based on his accounting, allegedly fraudulent proofs of claim and fraudulent attorney

fee affidavits, “illegal use” of the absolute priority rule and denial of the distribution of the

$161,000 in escrow to Janie Merkle, and dismissal of his unreasonable debt collection claims in

the state-court adversary proceeding. Further, his complaints about the $2,340 attorney fee

motion filed in 5:18-CV-588-DAE were heard and considered by Magistrate Judge Farrer and

Judge Ezra and decided, and the motion for attorney’s fees was also denied. Merkle was not

ordered to pay the fees, but instead adds the motion/affidavit to his list of supposedly fraudulent

and “funded barratry” allegations. Merkle has no standing to complain of the filing of the

motion/affidavit for fees or the denial of the $2,340 attorney fee motion in any of the current

proceedings before the Undersigned Judge. And, as has already been decided by Judge Ezra, the

ongoing issue of other attorney’s fees motions and disposition of the $161,000 in escrow must be

decided by the Bankruptcy Court.

       Through the filing of 19-CV-640 and his attempts to withdraw the reference of the state-

court adversary proceeding and the entire bankruptcy case to this Court, Merkle is attempting to

collaterally attack and/or relitigate claims decided against him, which are now law of the case in



                                                21
his bankruptcy or finally decided (such as the $2,340 attorney fee motion). Merkle’s attempts are

not permissible. Claims allowance is a core matter in bankruptcy. Merkle, represented by

counsel, agreed to the procedure by which Judge Gargotta determined Pilgrim’s Claim 6 (as

amended). This included determining Merkle’s objections and counterclaims to Claim 6 (as

amended), which would necessarily have to be resolved in the claims allowance process.

       Merkle’s objections and counterclaims were resolved against him by Judge Gargotta, and

affirmed by Judge Ezra on appeal. Judge Ezra (1) rejected Merkle’s assertion that Judge Gargotta

did not accept his well-pleaded facts as true, (2) found that (a) Judge Gargotta applied the correct

legal standard, (b) Judge Gargotta properly applied Chapter 51 of the Texas Property Code

because the property at issue was commercial property despite the fact that Merkle resided in one

of the units, (c) Merkle’s claim for attempted wrongful foreclosure was not cognizable under

Texas law, (d) Pilgrim/CCS’s application of the insurance proceeds complied with the Deed of

Trust (and affirmed dismissal of the breach-of-contract claim based on application of the

insurance proceeds), (e) Pilgrim/CCS adequately proved the existence of the Note under

applicable law, and (3) affirmed Judge Gargotta’s award of attorney’s fees. Judge Ezra further

noted that Merkle was attempting to bring a claim for loan servicer fraud, DTPA, and Texas

Penal Code violations, which were not raised in the Bankruptcy Court and therefore waived on

appeal. On the merits, Judge Ezra noted that Merkle is not a consumer under the DTPA because

money is not a good or service and that Merkle lacks standing to assert a private right of action

under the Texas Penal Code, and denied consideration of such claims.

       Merkle also argued that Judge Gargotta was improperly influenced by his relationship

with Pilgrim’s attorneys, but Judge Ezra noted that no motion to recuse had been filed, and

further “Merkle’s only evidence in support of his argument appears to be that the Bankruptcy



                                                22
Court ruled in favor of Appellees on contested issues, which is not grounds for recusal.” Judge

Ezra thus denied relief under 28 U.S.C. § 144. Judge Ezra further held that Merkle was not

entitled to a jury trial on the motion to dismiss his counterclaim, the claims objections, or the

motion for attorneys fees in the Claims Objection process, nor did he ever request one. Judge

Ezra concluded that Merkle’s request for a new trial should have been made to the Bankruptcy

Court rather than in his appeal. Judge Ezra thus affirmed Judge Gargotta’s Claims Objection

orders (dismissal of the counterclaim, ruling on claims objections, and the attorney fee order).

Accordingly, it has been previously decided and affirmed on appeal that the insurance proceeds

were properly applied, that there was no breach of the Deed of Trust, and that the Note was

adequately proved up, all of which necessarily refutes Merkle’s claim that he overpaid on Claim

No. 6, as amended, by $156,000 upon sale of the property in June 2017 and that there was some

sort of theft or embezzlement.

          Further, to the extent Merkle complains about the $161,000 still held in escrow, Judge

Ezra held that the Distribution Order (denying Janie Merkle’s motion to compel distribution) was

not a final, appealable order. Merkle cannot attack the Distribution Order by filing a separate

lawsuit, nor can he remove the determination of the remainder of the claims objection process

and distribution of the escrowed funds from the Bankruptcy Court. Although Merkle does not

want Judge Gargotta deciding on the fate of the escrowed funds, that is part of the claims

resolution process and is properly before the Bankruptcy Court. Merkle is not entitled to a jury

trial on the fate of the $161,000. Thus, Merkle may seek appropriate3 relief as to the escrowed

funds in the bankruptcy court or on appeal, but not in this Court at this time.

          Merkle contends that only his “contract” claims (breach of the Deed of Trust and

improper application of the insurance proceeds) and not his “tort claims” (unreasonable debt

3   Merkle is reminded that further ad hominem attacks and accusations may subject him to sanctions.

                                                         23
collection) were decided in the Claims Objection process because he set aside his unreasonable

debt collection counterclaim at the June 2017 claims objection hearing.4 Merkle asserts that he is

entitled to a jury trial on his tort claim, and is attempting to bring those claims in the Adversary

Proceeding that is the removed state-court action. However, Merkle’s unreasonable debt

collection tort claims have already been decided against him as well, through Judge Gargotta’s

order dismissing his Plea in Intervention with prejudice, (hearing September 26, 2017 and Order

September 27, 2017 Adv. Docket no. 23), and that dismissal was also affirmed on appeal by

Judge Ezra in 17-CV-1026.

         As Merkle himself emphasizes, the Plea in Intervention claims were brought against

Pilgrim and CCS. Those claims were extinguished by Judge Gargotta’s order dismissing them

with prejudice under Rule 12(b)(6) on September 27, 2017. On appeal, Judge Ezra noted that

Merkle “wishes to have a jury trial against Capital Crossing . . . for alleged torts,” Merkle

“believes the Order granting the dismissal of his Plea in Intervention denied him of his

constitutional right to a jury trial,” Merkle thinks the Bankruptcy Court judge was biased, and

“Merkle wants a new trial.” Judge Ezra rejected each of these arguments, noting (1) there is no

right to jury trial on a motion to dismiss under Rule 12(b)(6); (2) his Plea in Intervention failed to

state a claim under Rule 12(b)(6) and Judge Gargotta’s dismissal of the Plea in Intervention was

proper and thus affirmed; (3) there was no impropriety or impartiality by Judge Gargotta; and (4)

the request for new trial was procedurally improper and was denied. These are the same issues




4
  On appeal before Judge Ezra, Merkle argued that Judge Gargotta incorrectly stated in his July 14, 2017 Order that
Merkle “waived” the unreasonable debt collection claim, when instead he “set aside” the claim for later resolution.
For purposes of the appeal, Judge Ezra found it was a distinction without a difference because the counterclaim was
not considered in the July 14, 2017 dismissal order, and that was proper based on Merkle’s statements at the hearing.
DAE 17-cv-713 Order at 14. For purposes of the current proceedings, Merkle contends that the claims were “set
aside” such that they still remain pending and viable. But Merkle overlooks the fact that his claims in his Plea in
Intervention were dismissed with prejudice, and that ruling was affirmed on appeal.

                                                         24
Merkle is raising here in 19-CV-640 and in 19-MC-740, and his arguments that his tort claims

remain viable and that he is entitled to a jury trial on them are simply wrong.

       Through his filing of 19-CV-640 and various filings in 19-MC-740 and 19-MC-790,

Merkle is also attempting to pursue criminal charges against the various attorneys and enforce

attorney disciplinary rules. The fact that Merkle disagrees with the Bankruptcy Court’s rulings

and the various requests for attorney’s fees does not transform the rulings or attorney’s actions

into fraud, theft, or embezzlement. In addition, as Judge Ezra pointed out, Merkle lacks standing

to bring a private right of action under the Texas Penal Code or the various federal criminal

statutes he cites. See also Smith v. Wilmington Savings Fund Soc’y FSB, No. 3:18-CV-2065-G-

BH, 2019 WL 2996571, at *12 (N.D. Tex. June 14, 2019) (claims against attorneys for violating

federal criminal statutes, including 18 U.S.C. §§ 371, 1343, 1344, 1351, 1510, 1511, 1512, and

1962 fail to state a claim for relief because a litigant cannot enforce federal criminal statutes in a

civil action); Brown v. CitiMortgage, Inc., No. 3-11-CV-1102-K-BD, 2011 WL 5529811, at *3

(N.D. Tex. Oct. 25, 2011) (“federal courts have repeatedly held that violations of criminal

statutes do not give rise to a private right of action”) (citing Williams v. Cintas Corp., No. 3-07-

CV-0561-M, 2007 WL 1295802 at *2 (N.D. Tex. Apr.10, 2007) (collecting cases)).

       Merkle also lacks standing to bring claims to enforce or for violations of the attorney

disciplinary rules, which set forth the proper conduct of lawyers solely for the purpose of

discipline within the profession. Smith v. Wilmington Savings Fund Soc’y FSB, No. 3:18-CV-

2065-G-BH, 2019 WL 2996571, at *12 (N.D. Tex. June 14, 2019) (violation of the TDRPC does

not give rise to a private cause of action and any claim that a plaintiff pursues under the rules

should be dismissed for failure to state a claim); Janvrey v. Thompson & Knight LLP, 3:03-CV-

158-M, 2004 WL 51323, at *3 (N.D. Tex. Jan. 5, 2004) (“[T]he Texas Disciplinary Rules do not



                                                 25
provide for a private cause of action. The Preamble to the Rules explicitly states, ‘These rules do

not undertake to define standards of civil liability for lawyers for professional conduct. Violation

of a rule does not give rise to a private cause of action.’ Tex. Disciplinary Rules of Prof'l

Conduct Preamble ¶ 15.’”).5 Merkle’s disagreement with the attorney fee motions and other

filings by the attorneys or his arguments that such filings have improperly encouraged or

prolonged litigation fail to establish actionable barratry and instead simply seek to relitigate

issues already decided or to prevent judicial consideration of matters based on an erroneous

belief that such issues are subject to jury trial.

         In “unusual and exceptional circumstances,” courts do recognize an independent action in

equity under Rule 60(d)(1), which states that Rule 60 “does not limit a court’s power to: (1)

entertain an independent action to relieve a party from a judgment, order, or proceeding.” FED. R.

CIV. P. 60(d); Wright & Miller, FED. PRAC. & PROC. § 2868. The five essential elements of an

independent action in equity to obtain relief from a prior judgment are: (1) a prior judgment

which “in equity and good conscience” should not be enforced; (2) a meritorious claim or

defense in the underlying case; (3) fraud, accident, or mistake which prevented the party from

obtaining the benefit of their claim; (4) the absence of fault or negligence on the part of the party;

and (5) the absence of an adequate remedy at law. Turner, 663 F.3d at 776 (citing Addington,


5  “Barratry is the solicitation of employment to prosecute or defend a claim with intent to obtain a personal
benefit.” State Bar of Tex. v. Kilpatrick, 874 S.W.2d 656, 658 n.2 (Tex. 1994). It has also been described as “stirring
up or exciting litigation, some of which may be frivolous.” Bailey v. Morales, 190 F.3d 320, 322 (5th Cir. 1999).
Barratry is a crime under Texas Penal Code § 38.12. A private right of action for barratry is provided in Texas
Government Code § 82.0651 to a person who has been solicited by conduct violating Section 38.12(a) or (b) of the
Texas Penal Code or Rule 7.03 of the Texas Disciplinary Rules of Professional Conduct, but Merkle was not
solicited by any of the attorney defendants. See also Sullo & Bobbitt P.L.L.C. v. Abbott, 536 F. App’x 473 (5th Cir.
2013) (noting that the civil barratry statute provides that persons who are solicited by lawyers in a manner prohibited
by law or ethics rules may file a civil action against the person who committed barratry). The statute further allows a
client to void a contract for legal services that was procured as a result of barratry, which is also inapplicable here.
Because Merkle is neither a client of the defendant attorneys nor alleges that he has been solicited by them, he fails
to state a claim for barratry. Smith v. Wilmington Savings Fund Soc’y, 2019 WL 2996571, at *12 (N.D. Tex. June
14, 2019) (plaintiff who did not allege she had a contract for legal services with the attorneys or that they solicited
her business by any means failed to state a claim for barratry).

                                                          26
650 F.2d at 667-68). The fraud necessary under Rule 60(d) “must be of a greater order of

magnitude” than simple fraud. Turner, 663 F.3d at 777. In order to prevent an independent action

in equity from making null the limitations of the Rule 60(b)(3) right to relief for one year after

judgment due to fraud, the injustice to be remedied must be so severe as to overcome the

purposes for the doctrine of res judicata. See United States v. Beggerly, 524 U.S. 38, 47 (1998).

An independent action for fraud on the court may not be used as a basis to relitigate issues

already decided. Addington v. Farmer's Elevator Mut. Ins. Co., 650 F.2d 663, 667–68 (5th Cir.

1981); see Lankford v. Wagner, 853 F.3d 1119, 1121 (10th Cir. 2017) (“Having chosen not to

appeal the summary judgment ruling in the adversary proceeding, the Lankfords cannot

circumvent appellate procedural rules simply by filing a separate proceeding to collaterally

attack that judgment.”); Campbell v. Secretary of Dept. of Veterans Admin., 603 Fed. Appx. 761,

762-63 (11th Cir. 2015). Generally, whether a court properly considered and weighed evidence

and arguments goes to the merits of the case and are not proper for a Rule 60(d) action. Adding

mere conclusory allegations of bias or collusion will not transform such a claim into a viable

one.

       Merkle has not alleged the elements necessary for an independent action. His assertions

fail to establish that Judge Gargotta’s orders should not be enforced, that his claims are

meritorious, that there has been fraud, or that he lacks other adequate remedies. Although Merkle

alleges bias and impartiality, his allegations are insufficient for the reasons cogently explained by

Judge Gargotta in his September 5, 2019 Order declining recusal. Bankr. Docket no. 342. In

Turner v. Pleasant, the improper relationship between counsel and the judge were grounds for a

congressional investigation and subsequent impeachment -- the allegations showed that the judge

conspired with counsel and a witness and acted in a manner to prevent meaningful appellate



                                                 27
review. 663 F.3d at 777. Here, Merkle alleges primarily that Judge Gargotta and counsel are

close such that Judge Gargotta is biased and improperly influenced. But as Judge Gargotta

explained, there is no impropriety and no bias from any extrinsic source. Moreover, the Court

sees no basis in the filings before it to conclude that Judge Gargotta is biased, has conspired with

counsel, or has been improperly influenced.

       To the extent that Merkle alleges that the attorneys have presented false or misleading

testimony, again his disagreement with the filings does not render them fraudulent or misleading.

Moreover, he has had ample opportunity to present his allegations to Judge Gargotta. Most of his

contentions are simply disagreements with Judge Gargotta’s rulings, which may not be

challenged in an independent action. Further, Merkle contends that he did not learn of the alleged

fraud until his appeals, but Merkle has failed to show that his allegations were not open to

litigation in the bankruptcy case or that he was denied a fair opportunity to make his claim or

defense in the bankruptcy case. Merkle presented his arguments about the insurance proceeds,

the alleged overpayment at closing, and the attorney’s fees to Judge Gargotta and presented his

arguments again on appeal of Judge Gargotta’s rulings. With regard to the funds in escrow, those

proceedings are ongoing, and Merkle can raise appropriate arguments regarding the funds in

escrow as necessary. Merkle also presented his allegations of fraud to Judge Gargotta, who

considered them and found no basis to support them. Moreover, Merkle admits he was aware of

all of these issues during the pendency of his appeals, yet Merkle did not appeal any of Judge

Ezra’s rulings made August 7, 2019, despite an opportunity to do so. His failure to appeal has

rendered them now final and the issues therein law of the case.

       To the extent Merkle contends that he cannot present his arguments because Judge

Gargotta is biased, Merkle has failed to substantiate these allegations. Judge Gargotta explained



                                                28
in detail his basis for denying recusal. That Order is not presently before the Undersigned Judge,

having never been appealed to the Undersigned Judge, but the issue of Judge Gargotta’s recusal

is central to Merkle’s position that the entire Bankruptcy Case must be withdrawn in 19-MC-

790. The Court finds no basis for withdrawing the reference of the entire underlying bankruptcy

case. Further, because the Court will not withdraw the reference of the bankruptcy case, the most

recently filed personal injury case, 19-CV-1214 will be referred to the Bankruptcy Court

pursuant to the Standing Order of Referral, given Merkle’s assertion that the claim is property of

his bankruptcy estate and the fact that his Bankruptcy case remains open.

       In light of the above discussion, the Court makes the following rulings in each of the

pending cases.

                                            19-CV-640

Summary: Defendants’ Motions to Dismiss (Docket no. 9, Docket no. 11, and Docket no.

13) are GRANTED and the case is DISMISSED.

       Langley & Banack Defendants Motion to Dismiss (docket no. 9)

       The L&B Defendants represented Pilgrim and CCS in the bankruptcy case and the

adversary proceedings. They move to dismiss under Rule 12(b)(6) or, in the alternative, Rule

12(b)(1), noting that Merkle “simply seeks to re-litigate his objections and counterclaims to

Pilgrim’s Claim No. 6, as amended,” and such claims are futile. The L&B Defendants assert that

Merkle fails to plausibly state a claim under various sections of the United States Code and under

the Bankruptcy Code and Bankruptcy Rules as his contentions are formulaic and the various

statutes and rules do not allow private rights of action. The Court declines to dismiss the case for

lack of subject matter jurisdiction because Merkle is attempting to invoke this Court’s federal

question jurisdiction. The Court DENIES the 12(b)(1) motion and GRANTS the 12(b)(6) motion



                                                29
because Merkle fails to plausibly state a claim for relief and simply seeks to relitigate issues

already decided against him.

        RGM Defendants’ motion to dismiss (docket no. 11)

        By their motion, the RGM Defendants seek dismissal of all claims based on lack of

subject matter jurisdiction (failure to establish federal question or diversity jurisdiction) and

failure to state a claim. The RGM Defendants assert that Merkle’s claims lack plausibility under

Twombly for various reasons, and that Merkle is collaterally estopped from asserting claims

already litigated before Judge Gargotta in bankruptcy court and on appeal to Judge Ezra. The

Court DENIES the 12(b)(1) motion but GRANTS the 12(b)(6) motion and dismisses the claims

for failure to state a claim.

        CCS Defendants’ Motion to Dismiss (docket no. 13)

        The CCS Defendants move to dismiss for lack of jurisdiction under Rule 12(b)(1) and

alternatively for failure to state a claim under Rule 12(b)(6), noting that Merkle fails to plausibly

state a claim to relief and simply seeks to relitigate his objections and counterclaims to Pilgrim’s

Claim No. 6, as amended. The CCS Defendants note that Merkle fails to identify a statute

permitting a private right of action in Title 18 or the Texas Penal Code sections he cites, and that

Merkle is precluded from bringing his claims because he is attempting to relitigate matters

decided by the Bankruptcy Court, including the proper amount of Pilgrim’s claim (including

challenging the accounting and the application of the insurance proceeds), the propriety of the

foreclosure, the technical compliance of Pilgrim’s proofs of claim, the validity of Pilgrim’s

motion or relief from automatic stay and the reasonableness and necessity of Pilgrim’s and

CCS’s attorney’s fees and costs, and the distribution of the excess sales proceeds. Thus, the CCS

Defendants contend that Merkle’s current lawsuit is precluded by res judicata and collateral



                                                 30
estoppel. The Court DENIES the 12(b)(1) motion and GRANTS the 12(b)(6) motion and

dismisses Merkle’s claims for failure to state a claim.

       All of Plaintiff’s claims in 19-CV-640 are DISMISSED and Plaintiff shall take nothing

by his claims. The Court will enter a separate Judgment pursuant to Rule 58.

                                            19-MC-740

Summary: The Motion to Withdraw the Reference of Adversary Proceeding 19-05028

(docket no. 1) is GRANTED; Docket no. 6 (motion to disclose case docket) is GRANTED;

Docket no. 10 is DENIED; Docket no. 11 is DENIED. This case is DISMISSED.

       By this motion to withdraw the reference, Merkle seeks to withdraw the reference to the

Bankruptcy Court of Adversary Proceeding 19-05028. This is the Adversary Proceeding created

by Pilgrim/CCS’s removal of the state-court action after the prior remand and non-suit. Merkle

has filed a “motion filing entire state case 2016-CI-13558 Into US District Court Case 5:19-mc-

00740-xr.” Docket no. 6. The Court will GRANT the motion for informational purposes only.

The attached state-court records show that Pilgrim non-suited its claims against Janie Merkle on

October 13, 2017. Docket no. 6-21. Merkle then removed the case to district court, where Judge

Biery found that no case or controversy remained and dismissed the case for lack of jurisdiction.

Despite the removal and subsequent dismissal, Merkle continued to make filings in the state-

court case, such as a “Motion to Start Up Litigation in this Case” filed April 30, 2019. Docket

no. 6-36. Pilgrim removed the case on May 28, 2019 to the Bankruptcy Court.

       Merkle moves this Court to withdraw the reference to the Bankruptcy Court. The district

court may exercise jurisdiction broadly, even over core bankruptcy matters. Holland Am. Ins.

Co. v. Succession of Roy, 777 F.2d 992, 998 (5th Cir. 1985). Nevertheless, the district court’s

decision to withdraw a reference to the bankruptcy court “must be based on a sound, articulated



                                                31
foundation.” Id. In making its determination, the court “should consider the goals of promoting

uniformity in bankruptcy administration, reducing forum shopping and confusion, fostering the

economical use of the debtors’ and creditors’ resources, and expediting the bankruptcy process.”

Id. at 999.

        In the interest of expedience and judicial economy and to prevent the further expenditure

of resources on a matter that can be quickly resolved, the Court will GRANT the motion to

withdraw the reference (docket no. 1) and will exercise jurisdiction over this proceeding. The

case will be converted from 19-MC-740-XR to 19-CV-740-XR.

        The Court notes that the original claims by Pilgrim against Janie Merkle were nonsuited

on October 13, 2017. Merkle’s Plea in Intervention was dismissed with prejudice by the

Bankruptcy Court on September 27, 2017, and that dismissal was affirmed on appeal on August

7, 2019. Thus, no live claims remain pending in 2016CI13558 or Adversary Proceeding19-05028

and no case or controversy remains. Pilgrim has effected a removal of the case based on

Merkle’s continued attempts to revive his claims and seek a jury trial. Merkle is not entitled to

litigate any further issues in the state-court case.

        Having reviewed the record, the Court ORDERS that the case is DISMISSED for lack of

an existing case or controversy. Docket no. 10 and Docket no. 11 are DENIED.

                                              19-MC-790

Summary: The Motion to Withdraw the Reference of Bankruptcy Case 16-50026 (docket

no. 1) is DENIED. Docket no. 9, Docket no. 14, and Docket no. 15 are DENIED.

        The Court DENIES the motion to withdraw (docket no. 1) the bankruptcy case to this

Court. The bankruptcy case shall remain with the Bankruptcy Court pursuant to the Standing

Order. Docket no. 9, Docket no. 14, and Docket no. 15 are DENIED. The Court notes that Judge



                                                   32
Gargotta has previously warned Merkle against filing further abusive and frivolous pleadings,

and the Court re-iterates that warning.

                                19-CV-1214 Merkle v. Thompson

Summary: This case is REFERRED to the Bankruptcy Court pursuant to the Standing

Order. Docket no. 3 is DISMISSED.

       On October 10, Merkle filed a “Notice of Removal and Mandatory Withdrawal of the

Reference” removing a case styled Carl Merkle v. James Thompson from state court directly to

this Court. Merkle purported to file the removal “in the Bankruptcy Case which is presently case

5:19-MC-790-XR,” but the Bankruptcy Case has not been withdrawn to this Court, and the

removed state-court case was filed as a separate civil action, 19-CV-1214.

       In the case, Plaintiff filed a personal injury premises liability claim against James

Thompson on August 14, 2017 based on a slip-and-fall injury Plaintiff sustained on August 13,

2015 on shopping premises owned by Thompson. Merkle asserts that the claim is owned by his

bankruptcy estate. This case is referred to the Bankruptcy Court pursuant to the Standing Order

of Reference of Bankruptcy Cases and Proceedings dated October 4, 2013, which automatically

refers to the Bankruptcy Judges of this district “[a]ll bankruptcy cases and proceedings filed

under Title 11 of the United States Code, or arising from or related to any case or proceeding

filed under Title 11.” Because Merkle’s bankruptcy case is still open and this case may affect his

bankruptcy estate, it is subject to the Referral Order.

       Although a personal injury case would be subject to mandatory withdrawal of the

reference for trial, the Bankruptcy Court may conduct pre-trial proceedings. To the extent a trial

on any claims must be conducted in the district court, judicial economy and uniformity of




                                                 33
bankruptcy administration will best be served by leaving the proceeding with the Bankruptcy

Judge until such time that he certifies that the parties are ready for trial.

        Accordingly, 19-CV-1214 is REFERRED to the Bankruptcy Court. The Clerk shall

transfer the case to the Bankruptcy Court and thereafter CLOSE this case. Merkle’s motion for

permission to file electronically (docket no. 3) is DISMISSED.

                                               Warning

        Despite numerous warnings from Judge Gargotta, Judge Ezra, and Magistrate Judge

Farrer, Merkle continues to engage in sanctionable conduct. While disagreement with court

rulings is to be expected, referring to opposing counsel as a “criminal street gang” and asserting

that Judges are dupes or are engaged in a criminal conspiracy with opposing litigants and counsel

are serious matters. The Court re-iterates the prior warnings to Merkle and notes that continued

violations may lead to monetary sanctions and eventually a pre-filing injunction.

        SIGNED this 26th day of November, 2019.




                                        XAVIER RODRIGUEZ
                                        UNITED STATES DISTRICT JUDGE




                                                   34
